The Court.
The defendant was charged with having obtained from one Dong Toy the sum of $150, by means of false and fraudulent pretenses and representations.
The information is sufficient, and there were no errors in the instructions of the court. The jury were instructed that before the defendant could be convicted it must be shown beyond a reasonable doubt that the representations alleged were false, and made with intent to defraud Dong Toy, and that they induced him to part with his money. Dong Toy did not testify that he believed the alleged statement of the defendant, or that it induced him to pay over the money; but in cases of this kind, while the testimony of the prosecutor is, ordinarily, the best evidence of the effect which the alleged statements had upon him, it is not essential to a conviction that he should testify expressly that the false pretenses induced him to act as he did. The jury may he fully satisfied on the testimony of others, and from all the circumstances in the case, that the representations did induce him to turn over the property to the defendant. (State v. Thatcher, 35 N. J. L. 449.)
Although the evidence seems to preponderate in favor of the defendant, there is a substantial conflict, and it cannot, therefore, be said that the evidence is insufficient to support the verdict.
The court did not err in its refusal to grant a new *43trial on the ground of newly discovered evidence. The witnesses for the defendant testified at the trial to substantially the same matters set forth in the affidavit on motion for a new trial, the only difference being that the statements of the prosecuting witness, testified to by the witnesses at the trial, were made in November, 1890, and those referred to in the affidavits were made subsequent to the trial.
The judgment and orders appealed from are affirmed.